PER CURIAM.
The critical issue in this case is whether the appellants exercised good faith in their attempt to sell their home and thereby qualify for a mortgage-loan for the purchase of another residence. Since the resolution of this issue involves disputed issues of fact, the trial court’s entry of summary judgment cannot be sustained. See Unijax, Inc. v. Factory Insurance Association, 328 So.2d 448 (Fla. 1st DCA), cert. denied, 341 So.2d 1086 (Fla.1976).
REVERSED and REMANDED.
ANSTEAD, C.J., HURLEY, J., and WES-SEL, JOHN D., Associate Judge, concur.